Case 9:19-cv-80121-WM Document 86 Entered on FLSD Docket 02/03/2020 Page 1 of 5



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA


 Bruce Exum, Jr. and Emilie Palmer,
 individually and on behalf of all others
 similarly situated,
                                                  Case No. 9:19-CV-80121-WM
                                Plaintiffs,
 v.                                               Hon. William Matthewman

 National Tire and Battery and TBC
 Corporation,

                                Defendants.



                      PLAINTIFFS’ UNOPPOSED MOTION TO FILE
                        AMENDED COMPLAINT UNDER SEAL

            Plaintiffs, Bruce Exum, Jr. and Emilie Palmer, individually and on behalf of all

 others similarly situated, by and through their undersigned counsel, hereby move the Court

 to enter an order allowing Plaintiffs to file the full version of their Amended Complaint

 (and supporting documents, if any) under seal, and to file a redacted version of the

 Amended Complaint on the public docket. In support of their motion, Plaintiffs state as

 follows:

            1. In ECF Doc. No. 84, its Order Granting in Part and Denying in Part Defendants’

               Motion to Dismiss, the Court dismissed two of Plaintiffs’ claims without

               prejudice and allowed Plaintiffs until February 11, 2020 to file an Amended

               Complaint.

            2. In drafting their Amended Complaint, Plaintiffs may reference materials



 546483.1
Case 9:19-cv-80121-WM Document 86 Entered on FLSD Docket 02/03/2020 Page 2 of 5



          produced by Defendants to Plaintiffs and designated as “Confidential” as

          allowed by the Protective Order in this case. See ECF Doc. No. 42 (Stipulated

          Protective Order).

       3. Likewise, in the Amended Complaint, Plaintiffs may reference deposition

          transcripts designated by Defendants as “Confidential” as allowed by the

          Protective Order.

       4. Only by filing the full document(s) under seal with the Court and redacting the

          publicly filed version may Plaintiffs adhere to the Protective Order.

       5. Local Rule 5.4(b)(1) permits filings under seal if there is a legal and factual basis

          for the Court to allow it, and the rule provides a process by which Plaintiffs may

          bring such motion, obtain the Court’s approval, and then file the Amended

          Complaint under seal.

       6. Local Rule 5.4(b)(1) requires the movant to describe the proposed sealed

          material with as much particularity as possible. Plaintiffs therefore state that the

          materials designated as “Confidential,” which would be otherwise referenced in

          the Amended Complaint, involve Defendants’ policies and procedures for

          facilitating recalls of customers’ tires.

       7. Plaintiffs hereby state that the proposed duration of the requested sealing would

          be the duration of this case, unless Plaintiffs or Defendants determine that the

          documents in question should not have been designated as Confidential and

          should be un-designated.

       8. Filing a redacted public version would mitigate any deviation in this case from


                                              2
Case 9:19-cv-80121-WM Document 86 Entered on FLSD Docket 02/03/2020 Page 3 of 5



          the policy that court filings be public.

       9. Per Local Rule 7.1(a)(3), Plaintiffs’ counsel hereby certify that they have met

          and conferred with Defendants’ counsel and Defendants do not oppose this

          motion. Plaintiffs have arranged to notify Defendants about any Confidential-

          designated material that they plan to reference in the Amended Complaint.

       10. No party would be prejudiced by the granting of this motion and entering an

          order allowing the Amended Complaint and any related documents to be filed

          under deal.

       11. Plaintiffs would be prejudiced by the Court’s denial of this motion.

       12. Therefore, Plaintiffs respectfully request the Court grant this motion.

 Dated: February 3, 2020                             Respectfully submitted,

                                                     /s/ Jordan L. Chaikin
                                                     Jordan L. Chaikin
                                                     Florida Bar Number: 0878421
                                                     CHAIKIN LAW FIRM PLLC
                                                     2338 Immokalee Road, Suite 170
                                                     Naples, Florida 34110
                                                     Telephone: (239) 470-8338
                                                     Email: jordan@chaikinlawfirm.com

                                                     Cuneo Gilbert & LaDuca, LLP
                                                     /s/ Charles J. LaDuca
                                                     Charles J. LaDuca
                                                     Brendan S. Thompson
                                                     Yifei (“Evelyn”) Li
                                                     4725 Wisconsin Avenue, NW, Suite 200
                                                     Washington, DC 20016
                                                     Telephone: (202)789-3960
                                                     charles@cuneolaw.com
                                                     brendant@cuneolaw.com
                                                     evelyn@cuneolaw.com



                                              3
Case 9:19-cv-80121-WM Document 86 Entered on FLSD Docket 02/03/2020 Page 4 of 5



                                           LOCKRIDGE GRINDAL NAUEN
                                           P.L.L.P.
                                           /s/ Robert K. Shelquist
                                           Robert K. Shelquist, #021310X (MN)
                                           Rebecca A. Peterson, #0392663 (MN)
                                           Eric N. Linsk, #0388827 (MN)
                                           100 Washington Avenue South, Suite
                                           2200
                                           Minneapolis, MN 55401
                                           Telephone: (612) 339-6900
                                           Facsimile: (612) 339-0981
                                           rkshelquist@locklaw.com
                                           rapeterson@locklaw.com
                                           RNLinsk@locklaw.com

                                           The Kessler Law Firm PLLC
                                           /s/ Chris Kessler
                                           Christopher C. Kessler, #18696 (NC)
                                           PO Box 8064
                                           Greenville, NC 27835
                                           (252) 321-2535
                                           cck@kesslerlawfirmpllc.com

                                           MCDOUGALL LAW FIRM, LLC
                                           /s/ J. Olin McDougall, II
                                           J. Olin McDougall, II, Esquire
                                           Post Office Box 1336
                                           115 Lady’s Island Commons
                                           Beaufort, South Carolina 29901-1336
                                           (843) 379-7000
                                           (843) 379-7007-Fax
                                           lin@mlf.law

                                           Counsel for Plaintiffs




                                       4
Case 9:19-cv-80121-WM Document 86 Entered on FLSD Docket 02/03/2020 Page 5 of 5




                               CERTIFICATE OF SERVICE
        I hereby certify that a true and correct copy of the foregoing has been electronically
 filed with the clerk of court this 3rd day of February 2020, by using the CM/ECF system
 which will send notice of electronic filing to all parties of record.


                                             By: /s/ Jordan L. Chaikin
                                                     Jordan L. Chaikin
                                                     Florida Bar Number 0878421
                                                     CHAIKIN LAW FIRM PLLC
                                                     2338 Immokalee Road, Suite 170
                                                     Naples, Florida 34110
                                                     Telephone: (239) 470-8338
                                                     Email: jordan@chaikinlawfirm.com
                                                    Counsel for Plaintiffs




                                                5
